UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN LEMONT KING, a/k/a B.K.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:09-cr-00010-D-1)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Lemont King, Appellant Pro Se. Timothy Severo, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Lemont King appeals the district court’s order

denying   relief   on   his   motion   for   reduction   of   sentence,   18

U.S.C. § 3582 (2012).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           United States v. King, No. 7:09-cr-

00010-D-1   (E.D.N.C.     June   25,   2013).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2